Name: Commission Regulation (EEC) No 3295/91 of 12 November 1991 fixing for the period 1991/92 certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: Europe;  trade policy;  beverages and sugar;  plant product
 Date Published: nan

 13 . 11 . 91 Official Journal of the European Communities No L 312/15 COMMISSION REGULATION (EEC) No 3295/91 of 12 November 1991 fixing for the period 1991/92 certain coefficients applicable to cereals exported in the form of certain spirituous beverages period of sufficient length to eliminate insignificant short-term fluctuations ; whereas a period of six years prior to the year in question seems to comply with this criterion ; whereas, moreover, an annual difference of less than 1 % between the respective trends in exports and total quantities sold cannot show a tendency towards significant change ; Whereas the coefficients should be adapted accordingly, to take account of a tendency for Irish exports to increase ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regula ­ tion (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), as amended by Regulation (EEC) No 3708/89 (4), and in particular Article 12 thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 1188/81 states that the quantity of cereals on which the refund shall be granted shall be that placed under control weighted by a coefficient, fixed annually for each Member State concerned, expressing the ratio for the spirituous beverage in question between the total quantity exported and the total quantity marketed ; whereas, further to infor ­ mation provided by Ireland concerning the period 1 January to 31 December 1990, the coefficients for the period 1 July 1991 to 30 June 1992 should now be fixed ; Whereas the second indent of Article 3 (2) of Regulation (EEC) No 1188/81 provides for adjustment of the coeffi ­ cient where foreseeable trends for exports of spirituous beverages show a tendency to change significantly in one of the Member States concerned ; whereas such an assess ­ ment may be made by taking account of a reference HAS ADOPTED THIS REGULATION : - Article 1 For the period 1 July 1991 to 30 June 1992, the coeffi ­ cients referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to cereals used in Ireland for the manufacture of Irish whiskey shall be as shown in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . I1) OJ No L 362, 27. 12. 1990, p. 28 , ( 5) OJ No L 121 , 5. 5. 1981 , p. 3 . V) OJ No L 363, 13. 12. 1989, p. 2. No L 312/16 Official Journal of the European Communities 13 . 11 . 91 ANNEX Coefficients applicable in Ireland Coefficient applicable Period of application to barley usedfor the manufacture of Irish whiskey, category B (') to cereals used for the manufacture of Irish whiskey, category A I July 1991 to 30 June 1992 0,428 0,308 (') Including barley processed into malt .